In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-20-00147-CV


                     IN THE INTEREST OF D.P. AND D.D.P., CHILDREN

                          On Appeal from the County Court at Law No. 2
                                     Lubbock County, Texas
            Trial Court No. 97560546, Honorable Meg Jordan, Associate Judge Presiding

                                            August 5, 2020

                                 MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Appellant, L.D.P, appearing pro se, appeals from the trial court’s Order in Suit for

Modification of Support Order and to Confirm Support Arrearage. The associate judge

signed the order on October 7, 2019.1 As no post-judgment motions or requests were

filed, a notice of appeal was due within thirty days after the order was signed, by

November 6, 2019. TEX. R. APP. P. 26.1(a). Appellant filed a notice of appeal on June

26, 2020.




        1  No request for de novo hearing was filed. Therefore, the associate judge’s order became the
order of the referring court by operation of law without ratification on October 7, 2019. See TEX. FAM. CODE
ANN. § 201.1041(a) (West 2014).
       A timely notice of appeal is essential to invoking this Court’s jurisdiction. See TEX.

R. APP. P. 25.1(b), 26.1; Verburgt v. Dorner, 959 S.W.2d 615, 616–17 (Tex. 1997). By

letter of July 8, 2020, we notified L.D.P. that his notice of appeal appeared untimely and

directed him to file a response by July 22 showing grounds for continuing the appeal or

the appeal would be dismissed for want of jurisdiction. L.D.P. filed a response but failed

to demonstrate grounds for continuing the appeal.

       Accordingly, we dismiss the purported appeal for want of jurisdiction. TEX. R. APP.

P. 42.3(a).



                                                         Per Curiam




                                             2